         Case 2:20-cr-00083-JCM-DJA Document 63 Filed 09/01/21 Page 1 of 1



                                                                                                  9/1/2021



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-cr-00083-JCM-DJA
 4
                     Plaintiff,                              ORDER
 5
             v.
 6
     GLENN FENNELL,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the revocation of pretrial release hearing currently

11   scheduled for Wednesday, September 1, 2021 at 2:30 p.m., be vacated and continued to

12   ________________       at the
     September 7, 2021 at 10:00 am hour
                                   in LV of ___:___3D__.m.
                                         Courtroom    before LV Magistrate Judge Cam Ferenbach.

                        1st day of September, 2021.
             DATED this ___
13
14
15
                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                         3
